 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   GLORIA FLANAGAN,
                                                           Case No.: 2:19-cv-01279-RFB-NJK
12             Plaintiff(s),
                                                                          Order
13   v.
                                                                     [Docket No. 20]
14   WALMART INC.,
15             Defendant(s).
16         Pending before the Court is Defendant’s motion to extend the discovery cutoff and
17 subsequent deadlines by 60 days, which was filed on an emergency basis. Docket No. 20.1
18 Plaintiff filed a response in opposition. Docket No. 22. The motion is properly resolved without
19 a hearing. See Local Rule 78-1.
20         A request to extend the deadlines in the scheduling order must be supported by a showing
21 of good cause, Local Rule 26-4, which turns on whether the subject deadline cannot reasonably be
22 met through diligence, see, e.g., Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th
23 Cir. 1992).
24         The need for the requested extension was caused by both parties. First, Defendant’s
25 showing of diligence is not a robust one given that Ms. Sanchez’s status as a fact witness has been
26
27         1
             The motion references compelling deposition testimony, but no showing has been made
   that issuance of such an order is necessary or warranted at this juncture. The focus of the motion
28 is on extending deadlines, which will also be the focus of this order.

                                                    1
 1 documented for some time, including in the actual incident report. The need for an extension
 2 might have been avoided by more active pursuit of this discovery by Defendant. Second, the last-
 3 minute scramble to obtain the disputed deposition testimony stems, in part, from Plaintiff’s late-
 4 disclosure of Ms. Sanchez’s identity and address in supplemental disclosures. But see Fed. R. Civ.
 5 P. 26(a)(1)(A)(i) (the address of witnesses must be included with initial disclosures). Third, it
 6 appears that Defendant was attempting to coordinate the disputed depositions for the convenience
 7 of opposing counsel and the witnesses, which ultimately proved unsuccessful in the twilight of the
 8 discovery period.
 9         These are assuredly not ideal circumstances,2 but they suffice to allow for a 30-day
10 extension of the discovery period. The extended period applies only to the two depositions
11 identified in the motion practice.
12         Accordingly, the motion to extend is GRANTED in part and DENIED in part. Deadlines
13 are EXTENDED as follows:
14         •   Discovery cutoff: April 6, 2020
15         •   Dispositive motions: May 5, 2020
16         •   Joint proposed pretrial order: June 4, 2020, or 30 days after resolution of dispositive
17             motions
18         NO FURTHER EXTENSIONS WILL BE GRANTED.
19         IT IS SO ORDERED.
20         Dated: March 12, 2020
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
           2
             The circumstances also do not justify seeking emergency relief from the Court. Cf.
27 Cardoza v. Bloomin’ Brands, Inc., 141 F. Supp. 3d 1137, 1143 (D. Nev. 2015). As a courtesy to
   the parties and to move the case forward, however, the Court will resolve the motion in expedited
28 fashion.

                                                    2
